Citation Nr: 0215898	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  94-11 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of venereal 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to May 1959.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the VA RO 
in Washington, D.C., which denied service connection for 
residuals of venereal disease.  The Board remanded the case 
in October 1996 and again in November 2000 for further 
development.  The case was returned to the Board in October 
2002.  The jurisdiction has moved to the Roanoke, Virginia, 
RO.

A Board hearing was held in June 1996, before a Board Member 
who has since left the Board.  Consequently, in June 2000, 
the veteran was offered the opportunity of another Board 
hearing, which he accepted.  

The second Board hearing was held in July 2000, before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2002).  
Transcripts of all hearing testimony have been associated 
with the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2. The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  

3.  There is no competent medical evidence of current 
residuals of venereal disease that resulted from an episode 
of venereal disease during active service.  


CONCLUSION OF LAW

The veteran is not shown to have residuals of a venereal 
disease, which were incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and statements of the case, and was specifically advised of 
the notice and duty to assist provisions of the VCAA in the 
June 2002 supplemental statement of the case.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without specific notice as 
to which party will get which evidence, the Board finds that 
the claim is ready to be reviewed on the merits.  See VCAA; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's complete service medical records are not 
currently of record, despite attempts by the RO to obtain 
them.  It appears from RO records that the veteran's service 
medical records were destroyed at the accidental 1973 fire at 
the National Personnel Records Center, and that attempts to 
reconstruct those records have been unsuccessful.  

As previously noted, in a case where the veteran's service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
veteran's claim.  

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's service medical records are unavailable, the 
appeal must be decided on the evidence of record.  

The veteran contends that he contracted a venereal disease 
during active duty in 1959.  However, as noted above, the 
veteran's service medical records are unavailable and 
reportedly were destroyed in the 1973 fire at the National 
Personnel Records Center.  

Records from the Social Security Administration (SSA) 
indicate that in an August 1990 decision,  the veteran was 
awarded SSA disability benefits due a lower back disorder.  

A private hospital emergency room record dated in October 
1989 notes that the veteran complaints included dysuria and 
penile discharge.  The diagnoses included urethritis.  A 
laboratory report showed a positive culture for neisseria 
gonorrhea.  

During the June 1996 Board hearing, the veteran indicated 
that he contracted a venereal disease during active duty in 
1959 and received medical treatment for such.  He claimed 
that after his service discharge, he had continued symptoms 
of burning and discomfort during urination.  He maintained 
that he had recurrent residuals of venereal disease since his 
period of active service.  

On VA examination in August 1997, the veteran said that he 
was treated with antibiotics during service for ulcers on his 
external genitalia believed to be related to syphilis.  He 
indicated that he had not had a recurrence of similar ulcers.  
It was noted that a serum rapid plasma reagin (RPR) test was 
non-reactive for syphilis.  The veteran complained of 
occasional white discharge per urethra, the last episode 
about three months ago.  He also reported occasional dysuria.  
He denied a history of fever or chills.  On objective 
examination, the external genitalia showed a normal penis and 
testes.  There were no penile ulcers present on examination.  
No evidence of urethral discharge was shown, even on 
prostatic massage.  Digital rectal examination showed an 
enlarged prostate gland without any nodules.  The prostate 
gland was non-tender.  The diagnosis included benign 
prostatic hyperplasia.  The examiner noted that there was no 
evidence of syphilis or gonorrhea on present examination.  

VA medical records dated from April 1998 to June 1998 show 
that the veteran was seen in April 1998 with complaints of 
dysuria without penile discharge.  The diagnosis was urinary 
tract infection/syphilis history.  A May 1998 record reflects 
that the veteran reported symptoms of dysuria and inability 
to have an erections.  He related a past medical history of 
gonorrhea, several times and syphilis during military service 
in 1956.  The diagnostic impression noted that his symptoms 
were more likely related to chronic prostatitis.  A June 1998 
record reflects a diagnostic impression of resolving symptoms 
of chronic prostatitis.  

A private hospital emergency room record dated in March 1999 
shows that he veteran was seen with a chief complaint of 
penile discharge and burning.  The veteran reported that he 
contracted syphilis during his period of military duty.  He 
said that ever since that time he experienced burning and 
discharge from time to time.  On physical examination, his 
external genitalia were normal.  He had no expressible 
discharge; however, some inflammation around his urethral 
meatus was shown.  The diagnosis was dysuria, evaluation for 
sexually transmitted disease.  A "GC" culture with smear 
noted that no neisseria gonorrhoeae were isolated.  

Private medical records dated from May 1999 to October 2001 
show that the veteran was seen for genitourinary complaints.  
A May 1999 record reflects that the veteran reported burning 
and itching from his penis which had occurred on and off for 
the last 40 years.  No penile discharge was reported.  The 
diagnostic impression was benign prostatic hypertrophy, rule 
out sexually transmitted disease, erectile dysfunction.  A 
June 1999 record shows complaints of dysuria and itching 
inside the penis.  Cystoscopy was essentially normal.  In 
July 1999, it was noted that cystoscopy revealed benign 
prostatic hypotrophy and possible urethral obstruction.  A 
January 2000 record reflected a clinical history of benign 
prostatic hypertrophy, erectile dysfunction and possible 
urethritis.  An October 2001 record showed the veteran had 
ongoing complaints of urinary frequency and urgency without 
urethral discharge.  

A QTC (contracted for the VA) medical examination was 
conducted in February 2002.  The veteran reported a long 
history of urethral discharge, dysuria, urinary frequency and 
nocturia.  A history of venereal disease during service and 
treatment with antibiotics was noted.  It was noted that RPR 
and tests for gonorrhea in past years were negative.  The 
veteran related that he received treatment with antibiotics 
for his complaints but he continued to have urinary symptoms.  
On physical examination of the genitalia, it was noted that 
there were no plaques on either side of the shaft of the 
penis.  The meatus was normal and there was no obvious 
discharge.  The scrotum was well developed with a small, 
slightly tender epididymal cyst on the right side.  The 
testes were otherwise normal, without any other nodules.  The 
prostate was firm and moderately enlarged without palpable 
nodules.  Diagnostic testing revealed normal prostate 
specific antigen (PSA) test and non-reactive RPR.  The 
diagnoses were longstanding history of voiding symptoms, per 
medical records; chronic pelvic pain, per medial records, 
erectile dysfunction, most likely secondary to diabetes.  The 
examiner indicated that a long-term course of antibiotics 
might relieve some of his symptoms, which appeared to be due 
to chronic prostatitis.  The examiner indicated that based on 
his past history and the current findings, there was no 
evidence that his condition was due to any previously 
contracted venereal disease.  Moreover, he did not have any 
active venereal disease presently.  It was noted that chronic 
prostatitis and proctodynia were not uncommon conditions and 
were often resistant to treatment with a protracted course.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131 
(West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  
Here the medical evidence of record is negative for residuals 
from venereal disease and the veteran's reports of history of 
venereal disease alone cannot satisfy the criteria for a 
current disability.  Further, while the treatment records 
describe a history of treatment for urinary complaints, there 
have been no clinical findings relating such symptoms to 
military service, including an in-service episode of venereal 
disease.  Thus, a current, diagnosed disability related to 
residuals of venereal disease is not of record.  

As to the veteran's assertions that he was treated for 
venereal during service, the Board notes that he is competent 
to report symptoms he experienced during active duty and 
because the veteran's service medical records are missing, 
the Board accepts his assertion.  However, he is not 
qualified to render an opinion as to etiology of this 
disorder or establish a diagnosis.  See Espiritu v, 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board notes 
that the overwhelming medical evidence of record indicates 
that the veteran does not currently have residuals from 
venereal disease.  The Board must thus conclude that the 
veteran's claimed episode of venereal disease during active 
service did not result in any chronic residuals.  See 38 
C.F.R. § 3.303 (2002).  

In the absence of competent evidence of residuals of venereal 
disease, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  The Board is of 
the opinion that it has done all it can to satisfy the duty 
to explain its reasons and bases under O'Hare, supra, and 
that case's progeny.  


ORDER

Service connection for residuals of venereal disease is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

